TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 4, 2021



                                      NO. 03-19-00484-CV


             Dr. Lawrence Broder, M.D. and Round Rock Medical Aesthetics &
                   Urgent Care PLLC d/b/a Beleza Medspa, Appellants

                                                  v.

            Nexstar Broadcast Group, Inc.; KXAN-TV; and Jody Barr, Appellees




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
               AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the trial court’s orders granting appellees’ motion to dismiss and awarding

attorney’s fees signed by the trial court on July 8, 2019. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s orders.

Therefore, the Court affirms the trial court’s orders. Appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.